Title: Elizabeth Smith to Abigail Adams, 8 February 1774
From: Smith, Elizabeth (1750-1815),Peabody, Elizabeth Smith Shaw
To: Adams, Abigail


     
      My Dear Sister
      WeymouthFebruary. 8th. 1774
     
     When I cast my Eyes backward; and take a general survey, of the great alterations which have been made within these few Years, I behold a Portrait whose lines are marked with indeliable Characters—the fickleness of Fortune, the shortness and uncertainty of Life, and the instability of Human Affairs. Those who yesterday glided smoothly on, in the calm Sunshine of Prosperity, “fed high in Fortunes Lap,” and lavished their Time in Riot’s Orgies—to day, are overwhelmed, in the tempestous Ocean of Affliction, and are become poor and dependant, “soliciting the cold hand of Charity.” The healthy and beautiful, the gay and fortunate, the wise and virtuous droop in the Morning of Life, and like some fair Flower, die, e’er they reach the meridian of their Days. The most hopeful Expectations, the best concerted Plans of Felicity are no sooner formed, than destroyed; and the smiling, but delusive Structures of Ideal Happiness, are in one moment plucked from there aerial Heights.
     When I enter on a more particular retrospect of the last seven Years of my Life, I find it replete with Revolutions. A lively Picture is displayed, of the weakness, and imperfection of our Natures, the Capriciousness of rational Creatures, and the deceitfulness of the human Heart. Those who have soared high on the Pinions of Fame, whom lisping Infants were taught to revere, as the Gaurdians of their Liberty, and the noblest Prop of decreasing Virtue, are now detested, and stigmatized with the opprobrious appellations of Rebels, and Traitors to their Country.
     Those who were esteemed wise and judicious, modest and virtuous have been found guilty of Vices, diametrically opposite to those Perfections. Those who have been Votaries at the Shrine of Hymen, and had flattered themselves with Days of ease, and Happiness, are dragging out a miserable load of Life, in domestick Quarrels and perpetual Uneasiness. I see the once doating, but now disgusted Lover, forsaking his fond, and dejected Mistress. The vain and inhuman Coquette strangely delighting to torment the worthy Object of her Love, with whom she intends to spend her Life, and at whose Mercy she will then be.
     Those who appear the most austere and rigid, who make the greatest pretensions to Delicacy in Publick, throw aside the Veil, and divest themselves in more convenient Places, of that Decorum which is the surest outguard of Virtue. But what astonishes me, beyond the power of description, is to see a Man Proud, Haughty, sensible, ambitious of making an elegant Figure in the World, and aspiring to be a star of the first magnitude acting repugnant to his predominant Passions; connecting himself in the nearest Relation with one, whom he cannot but despise for becoming so easy a Prey to his dishonourable Desires—with one who is inferior in Birth, Fortune, and Education, and who has neither the beauties of the Mind, or of Person to recommend her. Among unequals what Society, what Harmony or true Delight? Revenge herself, could not have placed him, in a more humiliating Situation.
     I acknowledge this is not a very agreeable Picture, yet I imagine great benefit may be derived to a moralizing Mind from a frequent contemplation of it.—I wish it might teach me to be cautious and circumspect in every thing, candid and forgiving, since I find how difficult it is, even for the best, to act always consistent with their own Characters.
     But you will perhaps object to this Picture as being too strongly shaded. Look around you my Sister, and you cannot but be convinced that this is (however mortifying to the flattering Expectations of Youth) a true Epitome of human Life, and I doubt not, but each succeeding Period will testify its verity.
     By being habituated to Disappointments, we expect them, and by expecting them, we blunt there Edge, and hinder them from so keenly wounding.
     Whenever I find myself laying Plans of future Felicity, I check the career of my Imagination, and consider that much Tribulation is the inevitable Lot of Humanity.
     I have not yet answered Pollio’s (agreeable) Letter, I have some scruples about writing to him on the subject of Love, I believe he expects I shall, and why should I disappoint a Person if I can avoid it.
     I know not what to think of your Questions, nor how to act. If they have not alarmed, they have sufficiently perplexed me. You are certainly very cruel or very tender.
     Does not the greatest part of my Happiness result from seeing others pleased and delighted? and shall I not take pleasure in seeing my Friend happy, although honour and Prudence would oblige me to resign my Correspondent?
     O Heart! What weakness do these Questions imply.—But why could not he have determined before? Why should a Correspondence be sollicited? Were the seeds of Friendship sown only to inform me, that it would be improper to cultivate them in this promising Soil.—But—
     Forbid it Heaven!—that I should repine at a generous, humane Act. No, rather give me a Heart to rejoice in it. Teach me invaribly to pursue the Path of Rectitude, and with chearful Resignation, submit the disposal of every Event to Him, who certainly knows what is best, for Your Affectionate Sister,
     
      Betsy Smith
     
     
      PS I enclose an Epigram which was given me the other Day by an elderly Gentleman. By the way I really believe, I am growing a Favorite among them—If I may judge by the Presents I have lately received.
      Our little Betsy is very ill. I wish you would be so kind as to send her a few sugar Plumbs.
     
    